Citation Nr: 1221726	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  07-14 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of an injury to the left wrist and hand, currently evaluated as 10 percent disabling.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a groin injury.  


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney-at-Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to February 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In October 2009, the Board issued a decision in which it denied the Veteran's appeal as to several issues, including those listed on the title page of this Remand.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In January 2012, the Veterans Court issued a decision in which it set aside that part of the October 2009 Board decision denying the Veteran's attempt to reopen his claim of benefits for a groin condition and denying his claim for an increased rating for his left hand.  The Veterans Court remanded the matters to the Board for further adjudication.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.  


REMAND

A remand is necessary so that VA can afford the Veteran an opportunity for a hearing before a Veterans Law Judge who will participate in making the final determination of this appeal.  The Veteran testified before a Veterans Law Judge at a hearing in April 2008.  That Veterans Law Judge has subsequently left employment with the Board.  By letter dated in April 2012, the Veteran was offered an opportunity to have another Board hearing before a different Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011) (the Veterans Law Judge who conducts the hearing will participate in making the final determination of the claim).  The Veteran responded that he wanted to appear at a hearing before a Veterans Law Judge via video conference at his local RO.  Hence, the matter must be remanded to comply with his request.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for his requested hearing via video conference before a Veterans Law Judge of the Board.  The RO should notify the Veteran and his attorney of the date and time of the hearing in accordance with applicable regulations.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report for the hearing, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

